EXECUTION VERSION


TECHNICAL AMENDMENT
TECHNICAL AMENDMENT (this “Amendment”), dated as of May 24, 2017, to the Second
Amended and Restated Credit Agreement dated as of February 15, 2017 (the “Credit
Agreement”, terms not otherwise defined in this Amendment shall have the
meanings assigned to such terms in the Credit Agreement), among DESERT NEWCO,
LLC, a Delaware limited liability company (“Holdings”), GO DADDY OPERATING
COMPANY, LLC, a Delaware limited liability company (“the Existing Borrower”), GD
FINANCE CO, INC., a Delaware corporation (the “FinCo Borrower” and, together
with the Existing Borrower, the “Borrowers”) the lending institutions from time
to time parties hereto (each a “Lender” and, collectively, together with the
Swingline Lender, the “Lenders”), BARCLAYS BANK PLC, as the Swingline Lender,
the Administrative Agent, the Collateral Agent and Letter of Credit Issuer.
W I T N E S S E T H:
WHEREAS, Section 13.1 of the Credit Agreement permits the Credit Agreement to be
modified from time to time by the Borrowers and the Administrative Agent in
order to cure any ambiguity, omission, defect or inconsistency, which
modification shall be effective without any further action or consent of any
other party to the Credit Agreement if the same is not objected to in writing by
the Required Lenders within five Business Days following receipt of notice
thereof.
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the undersigned hereby agree as follows:
I.Modification to the Credit Agreement. Section 10.5(a)(iii)(A) of the Credit
Agreement is hereby modified by deleting the words “50% of the” in such section.
II.Effectiveness of Amendment. This Amendment shall become effective as of the
date upon which the following conditions are satisfied, (i) receipt by the
Administrative Agent of a duly executed counterpart to this Amendment from the
Borrowers and (ii) execution by the Administrative Agent of this Amendment (it
being understood that the Administrative Agent shall only execute this Amendment
if the Lenders shall have received, at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to this
Amendment).
III.Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York.
IV.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile transmission of the relevant signature
pages hereof.
[signature pages follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.
GO DADDY OPERATING COMPANY, LLC


By: /s/ Nima Jacobs Kelly
Name:    Nima Jacobs Kelly
Title:    General Counsel & Secretary




GD FINANCE CO, INC.


By: /s/ Nima Jacobs Kelly
Name:    Nima Jacobs Kelly
Title:    General Counsel & Secretary







--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as
Administrative Agent




By: /s/ Ritam Bhalla
Name:    Ritam Bhalla
Title:    Director





